


Exhibit 10.16

 

TENTH AMENDMENT

 

This TENTH AMENDMENT, dated as of March 9, 2010 (this “Agreement”), to the
Debtor-in-Possession Credit Agreement, dated as of October 27, 2009 (as amended
prior to the date hereof, the “Credit Agreement”), by and among FAIRPOINT
COMMUNICATIONS, INC., a Delaware corporation and a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code (as hereinafter
defined) (“FairPoint”), FAIRPOINT LOGISTICS, INC., a South Dakota corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(“Logistics”; Logistics, together with FairPoint, each a “Borrower” and,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders amend certain provisions of the Credit Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.       AMENDMENTS.


 


1.1   SECTION 5.08 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING A NEW
PROVISO AT THE END OF THE FIRST SENTENCE THEREOF THAT READS AS FOLLOWS:


 


“; PROVIDED, HOWEVER, THE FOREGOING REPRESENTATION AND WARRANTY IS QUALIFIED TO
GIVE EFFECT TO FAIRPOINT’S DISCLOSURE SET FORTH IN ITS FORM 8-K FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 23, 2010.”


 


1.2   SECTION 5.09(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING A NEW
PROVISO AT THE END OF THE LAST SENTENCE THEREOF THAT READS AS FOLLOWS:


 


“; PROVIDED, HOWEVER, THE FOREGOING REPRESENTATION AND WARRANTY IN CLAUSE (III)
IS QUALIFIED TO GIVE EFFECT TO FAIRPOINT’S DISCLOSURE SET FORTH IN ITS FORM 8-K
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 23, 2010.”


 


1.3   SECTION 6.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING A NEW
CLAUSE (K) AT THE END THEREOF WHICH READS AS FOLLOWS:


 


“(K)         INTERCOMPANY DEBT.  (I) ON OR PRIOR TO MAY 30, 2010, AN
INTERCOMPANY DEBT REPORT FOR THE FISCAL MONTH ENDING MARCH 31, 2010 AND FOR THE
PERIOD COMMENCING ON THE PETITION DATE AND ENDING ON THE LAST DAY OF THE FISCAL
MONTH ENDING MARCH 31, 2010, (II) ON OR PRIOR TO JUNE 15, 2010, AN INTERCOMPANY
DEBT REPORT FOR THE FISCAL MONTH ENDING APRIL 30, 2010, (III) ON OR PRIOR TO
JUNE 30, 2010, AN INTERCOMPANY DEBT REPORT FOR THE FISCAL MONTH ENDING MAY 31,
2010 AND (IV) AT THE TIME OF THE DELIVERY OF THE FINANCIAL STATEMENTS PROVIDED
FOR IN

 

--------------------------------------------------------------------------------


 


SECTION 6.01(C) FOR EACH FISCAL MONTH ENDING ON OR AFTER JUNE 30, 2010, AN
INTERCOMPANY DEBT REPORT FOR SUCH FISCAL MONTH.”


 


1.4   SECTION 6.15 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“6.15       CONFERENCE CALLS.  THE BORROWERS SHALL CONDUCT A CONFERENCE CALL ON
THE SECOND TUESDAY OF EVERY MONTH OR AS SOON AS PRACTICABLE THEREAFTER
(COMMENCING WITH THE FIRST SUCH TUESDAY FOLLOWING THE PETITION DATE) WITH THE
ADMINISTRATIVE AGENT, THE LENDERS, THE FINANCIAL ADVISOR AND THE “CONSENTING
LENDERS” PARTY TO THE PLAN SUPPORT AGREEMENT, FOR THE PURPOSE OF DISCUSSING,
INTER ALIA, THE MOST RECENTLY DELIVERED FINANCIAL STATEMENTS, THE DEBTORS’
FINANCIAL PERFORMANCE, OPERATIONS, CURRENT TRENDS AND OTHER MATERIAL EVENTS.”


 


1.5   SECTION 7.04(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
WORDS “OR SECTION 7.06(F)” AT THE END THEREOF IMMEDIATELY BEFORE THE “;”.


 


1.6   SECTION 7.06(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING A NEW
PROVISO AT THE END THEREOF THAT READS AS FOLLOWS:


 


“ PROVIDED, FURTHER, THAT LOGISTICS MAY MAKE INTERCOMPANY LOANS TO FAIRPOINT TO
THE EXTENT (BUT ONLY TO THE EXTENT) THAT (A)(X) FAIRPOINT HAS INSUFFICIENT CASH
ON HAND TO MAKE A PAYMENT REQUIRED TO BE MADE BY FAIRPOINT (AND PERMITTED TO BE
MADE UNDER THE CREDIT DOCUMENTS AND BY THE BANKRUPTCY COURT) ON BEHALF OF ITSELF
OR A SUBSIDIARY (EACH, A “REQUIRED FAIRPOINT PAYMENT”), (Y) THE AMOUNT OF SUCH
INTERCOMPANY LOAN MADE TO FAIRPOINT BY LOGISTICS DOES NOT EXCEED THE DIFFERENCE
BETWEEN THE AMOUNT OF SUCH REQUIRED FAIRPOINT PAYMENT AND THE AMOUNT OF
FAIRPOINT’S CASH ON HAND AND (Z) THE PROCEEDS RECEIVED BY FAIRPOINT FROM ANY
SUCH INTERCOMPANY LOAN MADE BY LOGISTICS ARE IMMEDIATELY EITHER (I) USED BY
FAIRPOINT TO MAKE SUCH REQUIRED FAIRPOINT PAYMENT OR (II) DEPOSITED BY FAIRPOINT
INTO A DISBURSEMENT ACCOUNT FROM WHICH A CHECK WILL BE ISSUED OR A WIRE TRANSFER
WILL BE MADE TO THE APPLICABLE PAYEE IN RESPECT OF SUCH REQUIRED FAIRPOINT
PAYMENT; PROVIDED, THAT IN THE EVENT SUCH CHECK IS NOT ISSUED OR SUCH WIRE
TRANSFER IS NOT MADE TO APPLICABLE PAYEE WITHIN FIVE BUSINESS DAYS AFTER DEPOSIT
INTO SUCH DISBURSEMENT ACCOUNT, FAIRPOINT SHALL IMMEDIATELY REPAY THE AMOUNT OF
SUCH INTERCOMPANY LOAN (OR UNUSED PORTION THEREOF) TO LOGISTICS OR (B)(X) THE
PROCEEDS FROM ANY SUCH INTERCOMPANY LOANS ARE IMMEDIATELY UTILIZED TO PAY
PAYROLL, EXPENSES OR OTHER AMOUNTS ON BEHALF OF FAIRPOINT OR ANY OF ITS LEGACY
SUBSIDIARIES (IN EACH CASE, TO THE EXTENT SUCH PAYMENTS ARE (1) PERMITTED TO BE
MADE UNDER THE CREDIT DOCUMENTS AND BY THE BANKRUPTCY COURT AND (2) MADE IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE) (EACH, A
“FAIRPOINT ORDINARY COURSE PAYMENT”), (Y) THE AMOUNT OF ANY SUCH INTERCOMPANY
LOAN DOES NOT EXCEED THE AMOUNT OF THE FAIRPOINT ORDINARY COURSE PAYMENT TO BE
MADE WITH THE PROCEEDS THEREOF AND (Z) WITHIN FIFTEEN (15) DAYS AFTER DELIVERY
OF ITS INTERCOMPANY DEBT REPORT PURSUANT TO SECTION 6.01(K) FOR ANY FISCAL
PERIOD, FAIRPOINT SHALL REPAY TO LOGISTICS ALL INTERCOMPANY LOANS IN RESPECT OF
FAIRPOINT ORDINARY COURSE PAYMENTS THAT WERE MADE DURING SUCH FISCAL PERIOD (OR,
TO THE

 

2

--------------------------------------------------------------------------------


 


EXTENT FAIRPOINT DOES NOT HAVE SUFFICIENT CASH ON HAND REPAY SUCH INTERCOMPANY
LOANS AT SUCH TIME, FAIRPOINT SHALL (1) PAY SUCH PORTION OF SUCH INTERCOMPANY
LOANS IN AN AMOUNT EQUAL TO THE AMOUNT OF ITS CASH ON HAND AT SUCH TIME
(EXCLUDING CASH IN ANY OF FAIRPOINT’S DISBURSEMENT ACCOUNTS) AND (2) REPAY THE
UNPAID PORTION OF SUCH INTERCOMPANY LOANS AS IT RECEIVES CASH (OTHER THAN FROM
INTERCOMPANY LOANS MADE IN ACCORDANCE WITH CLAUSE (A) OF THIS PROVISO).”


 


1.7   SECTION 7.06(F) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“(F)          (I) FAIRPOINT, ITS WHOLLY-OWNED SUBSIDIARIES AND ITS 90%-OWNED
SUBSIDIARIES MAY INCUR AND HOLD INTERCOMPANY PAYABLES AND RECEIVABLES AND (II)
SUBSIDIARIES OF FAIRPOINT MAY INCUR INTERCOMPANY PAYABLES AND RECEIVABLES
RESULTING FROM (X) PURCHASES OF GOODS AND SERVICES BETWEEN SUCH SUBSIDIARIES AND
(Y) ALLOCATIONS OF PAYROLL AND OTHER EXPENSES BETWEEN OR AMONG SUCH SUBSIDIARIES
(CLAUSES (X) AND (Y) BEING REFERRED TO HEREIN AS “SUBSIDIARY ORDINARY COURSE
PAYABLES AND RECEIVABLES”), TO THE EXTENT SUCH SUBSIDIARY ORDINARY COURSE
PAYABLES AND RECEIVABLES ARE INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE.”


 


1.8   SECTION 7.09(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“(A) THE BORROWERS WILL NOT, AND WILL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO,
MAKE ANY RESTRICTED PAYMENT, EXCEPT THAT (I) ANY SUBSIDIARY OF FAIRPOINT MAY PAY
DIVIDENDS TO ANY SUBSIDIARY GUARANTOR, (II) FAIRPOINT MAY REPAY ANY INTERCOMPANY
LOAN MADE TO IT BY LOGISTICS IN ACCORDANCE WITH THE PROVISIONS OF SECTION
7.06(C) AND (III) IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST
PRACTICE (AND IN ANY EVENT NO MORE FREQUENTLY THAN ONE TIME PER CALENDAR MONTH)
(X) FAIRPOINT AND EACH LEGACY SUBSIDIARY MAY SETOFF THE AMOUNT OF LEGACY
INTERCOMPANY RECEIVABLES OWING BY FAIRPOINT TO SUCH LEGACY SUBSIDIARY AT SUCH
TIME AGAINST THE AMOUNT OF LEGACY INTERCOMPANY PAYABLES OWING BY SUCH LEGACY
SUBSIDIARY TO FAIRPOINT AT SUCH TIME (EACH SUCH DATE THAT SUCH SETOFF OCCURS
BEING REFERRED TO HEREIN AS A “LEGACY SETOFF DATE”) AND (Y) TO THE EXTENT THAT
THE AMOUNT OF LEGACY INTERCOMPANY RECEIVABLES OWING BY FAIRPOINT TO A LEGACY
SUBSIDIARY ON A LEGACY SETOFF DATE IS GREATER THAN THE AMOUNT OF LEGACY
INTERCOMPANY PAYABLES OWING BY SUCH LEGACY SUBSIDIARY TO FAIRPOINT ON SUCH
LEGACY SETOFF DATE (SUCH NET AMOUNT OF LEGACY INTERCOMPANY RECEIVABLES OWING TO
SUCH LEGACY SUBSIDIARY BEING REFERRED TO HEREIN AS “NET LEGACY INTERCOMPANY
RECEIVABLES”), SUCH LEGACY SUBSIDIARY MAY DIRECTLY OR INDIRECTLY, AS APPLICABLE,
DIVIDEND OR DISTRIBUTE ITS NET LEGACY INTERCOMPANY RECEIVABLES TO FAIRPOINT ON
SUCH LEGACY SETOFF DATE.”


 


1.9   THE DEFINITION OF “CONSOLIDATED CAPITAL EXPENDITURES” APPEARING IN SECTION
9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING IMMEDIATELY
PRIOR TO THE “.” AT THE END OF SUCH DEFINITION:

 

3

--------------------------------------------------------------------------------


 

“and shall further exclude settlement payments to be made in cash to Capgemini,
U.S., LLC permitted to be made pursuant to Section 5.05(a)(iv) to the extent
such payments were previously recorded on the consolidated balance sheet of
FairPoint as a capital expenditure in prior periods.”


 


1.10 THE DEFINITION OF “EXCLUDED INTERCOMPANY PAYABLE” APPEARING IN SECTION 9 OF
THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


1.11 THE DEFINITION OF “INTERCOMPANY DEBT” APPEARING IN SECTION 9 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE PARENTHETICAL APPEARING IN THE
SECOND LINE THEREOF IN ITS ENTIRETY AND (II) ADDING “INCLUDING, WITHOUT
LIMITATION, INTERCOMPANY PAYABLES AND RECEIVABLES” AT THE END THEREOF.


 


1.12 THE DEFINITION OF “OPERATING EBITDA” APPEARING IN SECTION 9 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY AMENDING AND RESTATING CLAUSE (B) THEREOF IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“(B) SUBTRACTING THEREFROM, AN AMOUNT EQUAL TO THE SUM, WITHOUT DUPLICATION (BUT
ONLY TO THE EXTENT INCLUDED IN DETERMINING CONSOLIDATED NET INCOME FOR SUCH
PERIOD), OF: (I) GAINS ON SALES OF ASSETS (EXCLUDING SALES IN THE ORDINARY
COURSE OF BUSINESS) AND OTHER EXTRAORDINARY GAINS, (II) ALL NON-CASH GAINS AND
NON-CASH INCOME ACCRUED BY FAIRPOINT AND ITS SUBSIDIARIES DURING SUCH PERIOD,
AND (III) NON-OPERATING INTEREST AND DIVIDEND INCOME FOR SUCH PERIOD, ALL AS
DETERMINED FOR FAIRPOINT AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP.”


 


1.13 THE DEFINITION OF “RESTRICTED PAYMENT” APPEARING IN SECTION 9 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE PARENTHETICAL “(WHETHER IN CASH, BY
SETOFF OR OTHERWISE)” IMMEDIATELY AFTER THE WORD “PAYMENT” APPEARING IN CLAUSE
(III) THEREOF.


 


1.14 SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING
TERMS IN THE CORRECT ALPHABETICAL ORDER:


 


“INTERCOMPANY DEBT REPORT” SHALL MEAN, FOR ANY FISCAL PERIOD, A WRITTEN REPORT
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR CONTROLLER OF FAIRPOINT SETTING
FORTH (I) THE AGGREGATE AMOUNT OF INTERCOMPANY LOANS MADE BY LOGISTICS TO
FAIRPOINT DURING SUCH FISCAL PERIOD, (II) THE AGGREGATE AMOUNT OF INTERCOMPANY
LOANS MADE BY LEGACY SUBSIDIARIES TO FAIRPOINT DURING SUCH FISCAL PERIOD, (III)
THE AGGREGATE AMOUNT OF LEGACY INTERCOMPANY PAYABLES CREATED DURING SUCH FISCAL
PERIOD, (IV) THE AGGREGATE AMOUNT OF LEGACY INTERCOMPANY RECEIVABLES CREATED
DURING SUCH FISCAL PERIOD, (V) THE AGGREGATE AMOUNT OF NNE INTERCOMPANY PAYABLES
CREATED DURING SUCH FISCAL PERIOD, (VI) THE AGGREGATE AMOUNT OF NNE INTERCOMPANY
RECEIVABLES CREATED DURING SUCH FISCAL PERIOD, (VII) THE AGGREGATE AMOUNT OF NET
LEGACY INTERCOMPANY RECEIVABLES DIVIDENDED OR DISTRIBUTED, DIRECTLY OR
INDIRECTLY, BY ONE OR MORE LEGACY SUBSIDIARIES TO FAIRPOINT DURING SUCH FISCAL
PERIOD AND (VII) THE AGGREGATE AMOUNT OF SUBSIDIARY ORDINARY COURSE PAYABLES AND
RECEIVABLES CREATED BETWEEN SUBSIDIARY GUARANTORS, ON THE ONE HAND, AND

 

4

--------------------------------------------------------------------------------


 


SUBSIDIARIES THAT ARE NOT SUBSIDIARY GUARANTORS, ON THE OTHER HAND, DURING SUCH
FISCAL PERIOD.


 


“INTERCOMPANY PAYABLES AND RECEIVABLES” SHALL MEAN, COLLECTIVELY, INTERCOMPANY
TAX PAYABLES, LEGACY INTERCOMPANY PAYABLES, LEGACY INTERCOMPANY RECEIVABLES, NNE
INTERCOMPANY PAYABLES AND NNE INTERCOMPANY RECEIVABLES.


 


“INTERCOMPANY TAX PAYABLE” SHALL MEAN ANY PAYABLE OWING BY A SUBSIDIARY OF
FAIRPOINT TO ITS PARENT COMPANY (IF FAIRPOINT OR ANOTHER SUBSIDIARY OF
FAIRPOINT) ARISING IN CONNECTION WITH THE TAX SHARING ARRANGEMENTS ENTERED INTO
AMONG FAIRPOINT AND ITS SUBSIDIARIES, SO LONG AS THE AMOUNT OF SUCH PAYABLE
RELATES TO THE TAXES ATTRIBUTABLE TO THE OPERATIONS OF SUCH SUBSIDIARY.


 


“LEGACY INTERCOMPANY PAYABLE” SHALL MEAN AN INTERCOMPANY PAYABLE OWING BY A
LEGACY SUBSIDIARY TO FAIRPOINT AS A RESULT OF PAYMENTS MADE BY FAIRPOINT ON
BEHALF OF SUCH LEGACY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES.


 


“LEGACY INTERCOMPANY RECEIVABLE” SHALL MEAN AN INTERCOMPANY RECEIVABLE OWING BY
FAIRPOINT TO A LEGACY SUBSIDIARY AS A RESULT OF CASH COLLECTIONS MADE, IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES, BY FAIRPOINT FROM
SUCH LEGACY SUBSIDIARY’S ACCOUNT DEBTORS ON BEHALF OF SUCH LEGACY SUBSIDIARY.


 


“LEGACY SUBSIDIARIES” SHALL MEAN, COLLECTIVELY, EACH OF FAIRPOINT’S SUBSIDIARIES
OTHER THAN LOGISTICS AND THE NNE SUBSIDIARIES.


 


“NET LEGACY INTERCOMPANY RECEIVABLES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.09(A).


 


“NNE INTERCOMPANY PAYABLE” SHALL MEAN AN INTERCOMPANY PAYABLE OWING BY AN NNE
SUBSIDIARY TO LOGISTICS AS A RESULT OF PAYMENTS MADE BY LOGISTICS ON BEHALF OF
SUCH NNE SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES.


 


“NNE INTERCOMPANY RECEIVABLE” SHALL MEAN AN INTERCOMPANY RECEIVABLE OWING BY
LOGISTICS TO AN NNE SUBSIDIARY AS A RESULT OF CASH COLLECTIONS MADE, IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES BY LOGISTICS FROM
SUCH NNE SUBSIDIARY’S ACCOUNT DEBTORS ON BEHALF OF SUCH NNE SUBSIDIARY.


 


“NNE SUBSIDIARIES” SHALL MEAN, COLLECTIVELY, (I) NORTHERN NEW ENGLAND TELEPHONE
OPERATIONS LLC, (II) ENHANCED COMMUNICATIONS OF NORTHERN NEW ENGLAND INC., AND
(III) TELEPHONE OPERATING COMPANY OF VERMONT LLC.


 


“SUBSIDIARY ORDINARY COURSE PAYABLES AND RECEIVABLES” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.06(F).

 

5

--------------------------------------------------------------------------------


 


SECTION 2.       CONDITIONS PRECEDENT.


 


THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”) UPON
WHICH (I) THE BANKRUPTCY COURT HAS ENTERED THE FINAL ORDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (II) THE ADMINISTRATIVE AGENT HAS
RECEIVED EXECUTED COUNTERPARTS OF THIS AGREEMENT DULY EXECUTED BY THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.


 


SECTION 3.       REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AGREEMENT, THE CREDIT PARTIES, JOINTLY AND SEVERALLY, REAFFIRM AND RESTATE THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT AND IN THE
OTHER CREDIT DOCUMENTS (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE) AND ALL SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT ON
THE DATE HEREOF WITH THE SAME FORCE AND EFFECT AS IF MADE ON SUCH DATE.  EACH OF
THE CREDIT PARTIES REPRESENTS AND WARRANTS (WHICH REPRESENTATIONS AND WARRANTIES
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF) TO THE ADMINISTRATIVE AGENT AND
THE LENDERS THAT:


 


(A)           IT HAS THE COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND
CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND HAS TAKEN OR CAUSED TO BE TAKEN ALL NECESSARY ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY;


 


(B)           NO CONSENT OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY OF
ITS EQUITY HOLDERS OR CREDITORS), AND NO ACTION OF, OR FILING WITH, ANY
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY IS REQUIRED TO AUTHORIZE, OR IS
OTHERWISE REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT;


 


(C)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED ON ITS BEHALF
BY A DULY AUTHORIZED OFFICER, AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND THE EXERCISE OF JUDICIAL
DISCRETION IN ACCORDANCE WITH GENERAL PRINCIPLES OF EQUITY;


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


 


(E)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT WILL NOT
VIOLATE ANY LAW, STATUTE OR REGULATION, OR ANY ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL INSTRUMENTALITY, OR CONFLICT WITH, OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, ANY CONTRACTUAL OBLIGATION OF ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES.


 


SECTION 4.       AFFIRMATION OF CREDIT PARTIES.  EACH CREDIT PARTY HEREBY
APPROVES AND CONSENTS TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND AFFIRMS ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS TO WHICH
IT IS A PARTY.  EACH SUBSIDIARY GUARANTOR AGREES AND AFFIRMS THAT ITS GUARANTEE
OF THE OBLIGATIONS CONTINUES TO BE IN FULL FORCE AND EFFECT AND IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS AND SHALL APPLY TO (I) THE CREDIT

 

6

--------------------------------------------------------------------------------


 

Agreement and (ii) all of the other Credit Documents, as such are amended,
restated, supplemented or otherwise modified from time to time in accordance
with their terms.


 


SECTION 5.       RATIFICATION.


 

(a)           Except as herein agreed, the Credit Agreement and the other Credit
Documents remain in full force and effect and are hereby ratified and affirmed
by the Credit Parties.  Each of the Credit Parties hereby (i) confirms and
agrees that the Borrowers are truly and justly indebted to the Administrative
Agent and the Lenders in the aggregate amount of the Obligations without
defense, counterclaim or offset of any kind whatsoever, and (ii) reaffirms and
admits the validity and enforceability of the Credit Agreement and the other
Credit Documents.

 

(b)           This Agreement shall be limited precisely as written and, except
as expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.

 


SECTION 6.       WAIVERS; AMENDMENTS.  NEITHER THIS AGREEMENT, NOR ANY PROVISION
HEREOF, MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS.


 


SECTION 7.       REFERENCES.  ALL REFERENCES TO THE “CREDIT AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT IN THE CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND THE OTHER DOCUMENTS AND INSTRUMENTS DELIVERED PURSUANT
TO OR IN CONNECTION THEREWITH SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS MODIFIED HEREBY AND AS EACH MAY IN THE FUTURE BE AMENDED, RESTATED,
SUPPLEMENTED OR MODIFIED FROM TIME TO TIME.


 


SECTION 8.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO INDIVIDUALLY OR IN COMBINATION, IN ONE OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE BY
TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART.


 


SECTION 9.       SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, SUCH PROVISION
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY
OR ENFORCEABILITY WITHOUT IN ANY

 

7

--------------------------------------------------------------------------------


 

manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.


 


SECTION 11.     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.


 


SECTION 12.     MISCELLANEOUS.


 


(A)   THE PARTIES HERETO SHALL, AT ANY TIME FROM TIME TO TIME FOLLOWING THE
EXECUTION OF THIS AGREEMENT, EXECUTE AND DELIVER ALL SUCH FURTHER INSTRUMENTS
AND TAKE ALL SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY OR APPROPRIATE
IN ORDER TO CARRY OUT THE PROVISIONS OF THIS AGREEMENT.


 


(B)   THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONSTITUTES A
CREDIT DOCUMENT AND THAT THE FAILURE OF ANY OF THE CREDIT PARTIES TO COMPLY WITH
THE PROVISIONS OF THIS AGREEMENT SHALL CONSTITUTE AN EVENT OF DEFAULT.


 


SECTION 13.     HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 

[The remainder of this page left blank intentionally]

 

8

--------------------------------------------------------------------------------


 

[Signature Pages Omitted]

 

--------------------------------------------------------------------------------
